Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                             SUPREME COURT DOCKET NO. 2013-393

                                           MAY TERM, 2014

 Diane Levin                                           }     APPEALED FROM:
                                                       }
                                                       }     Superior Court, Lamoille Unit,
    v.                                                 }     Family Division
                                                       }
                                                       }
 Douglas C. Walker                                     }     DOCKET NO. 121-8-98 Ledm

                                                             Trial Judge: A. Gregory Rainville

                            In the above-entitled cause, the Clerk will enter:

         Mother appeals pro se from the trial court’s order requiring her to pay father’s attorney’s fees
in this post-divorce enforcement action. We affirm.

        The parties divorced in March 1999. In August 1999, they entered into a stipulation
concerning a large inheritance that father had received. The parties agreed that father would give
mother $15,000, $10,000 of which would be deposited in an education trust fund for the benefit of
the parties’ minor child. Mother agreed to provide father with an initial statement of deposit of the
funds into the trust fund and an annual statement reflecting the status of the fund The court approved
the parties’ stipulation.

        Father later moved to enforce and hold mother in contempt of the August 1999 order. He
alleged that he had given mother $15,000 in February 2000, but she had not provided him with a
copy of the initial deposit statement despite numerous requests. When mother did provide father
with a statement, it revealed that mother had placed the trust funds into her own personal bank
account and the funds had been reduced to $9138. A hearing on father’s motion was continued at
mother’s request until December 2000.

         Following a hearing, the court issued an order in January 2001. It found that, at the hearing,
mother had produced a Merrill Lynch College Investing Plan statement for the benefit of the parties’
son bearing a date of November 24, 2000. The statement indicated that no contribution had been
made in tax year 1999, and that $3375 had been contributed in tax year 2000. The balance in the
account as of November 24, 2000 was $3108. Mother blamed stock market fluctuations for the
decline in value. The court found that, in mother’s hands, the value of the funds to be set aside in
trust for the son’s benefit had shrunk by nearly 70% since February 2000. It concluded that mother’s
actions were not in her son’s best interests and they were inconsistent with the spirit, if not the letter,
of the August 1999 stipulation. It ordered mother to pay back the lost funds, with interest, within
thirty days of the court’s order. The court directed mother to place the funds in an interest bearing
account that required the signatures of both parents for any significant action such as withdrawal or
transfer to another form of investment. The court warned that failure to comply with its order might
result in a finding of contempt.
         In February 2013, father moved to enforce this order. He alleged that mother had refused to
provide statements for the trust fund account for over two years and he was unable to verify the
existence of the account. The court ordered mother to show cause why she should not be held in
contempt. Following the show cause hearing, the court directed mother, within ten days, to add
father’s name to the Merrill Lynch account so that both signatures were required for withdrawals.
The court reserved the issue of mother’s compliance with its order, and father’s request for attorney’s
fees, for a subsequent hearing.

        Mother did not comply with the court’s order by the date of the next hearing and she was
given additional time to comply. In an August 5, 2013 order, the court found mother in contempt. It
recounted the sequence of events detailed above. It explained that mother had refused to provide
father with the requested account information. She admitted that father’s name was not on the
child’s trust account and that father did not have access to this account. The court found that
mother’s actions clearly violated the January 2001 order. Additionally, the court noted that in June
2013, it had ordered mother to add father’s name to the Merrill Lynch account within ten days. She
failed to do so. While mother represented that she could not add father’s name to the account, she
failed to produce any documentation to this effect as requested by the court. The court directed
mother to pay the reasonable attorney’s fees incurred by father as a result of her failure to comply
with the court’s orders. Ultimately, the court ordered mother to pay $2120 in attorney’s fees.
Mother appealed.

        Mother argues that the court erred in requiring her to pay father’s attorney’s fees because she
has proof that these fees include work done on unrelated matters. She offers a letter from an attorney
with the Vermont Office of Child Support (OCS) as support for this claim. In this letter, the OCS
attorney provides dates that he spoke with father’s attorney about a child support order. On two
occasions, the OCS attorney spoke to father’s attorney on the same date that father’s attorney worked
on the enforcement motion.

         The letter on which mother relies post-dates the trial court’s decision in this case. Our review
is limited to the evidence presented to the trial court below, and we cannot consider facts not in the
record. Hoover v. Hoover, 171 Vt. 256, 258 (2000). Mother’s argument therefore fails for this
reason alone. Even if this document had been before the trial court, however, it does not establish
that mother was ordered to pay attorney’s fees for work unrelated to the enforcement motion. A
person can work on many different matters in a single day, and the fact that father’s attorney spoke to
an attorney from OCS on the same day that she worked on father’s enforcement motion is not proof
that the attorney “commingled” her bill.

        Affirmed.

                                                   BY THE COURT:


                                                   _______________________________________
                                                   Paul L. Reiber, Chief Justice

                                                   _______________________________________
                                                   Marilyn S. Skoglund, Associate Justice

                                                   _______________________________________
                                                   Beth Robinson, Associate Justice



                                                   2